UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-8083
WILLIAM COGSWELL, a/k/a Sonny,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CR-99-167-A)

                      Submitted: May 13, 2002

                       Decided: June 4, 2002

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Richard E. Gardiner, Fairfax, Virginia, for Appellant. Thomas M.
Hollenhorst, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. COGSWELL
                             OPINION

PER CURIAM:

  William Cogswell appeals the district court’s order denying his
motion to enforce his plea agreement. We affirm.

   Cogswell pleaded guilty to conspiracy to distribute PCP. Paragraph
ten of his plea agreement provided:

    The parties agree that the United States reserves its option
    to seek any departure from the applicable sentencing guide-
    lines, pursuant to Section 5K of the Sentencing Guidelines
    and Policy Statements, or Rule 35(b) of the Federal Rules
    of Criminal Procedure, if in its sole discretion, the United
    States determines that such a departure is appropriate. The
    parties agree that in cases where the United States does file
    such a motion, the United States reserves its option to file
    a further motion under 18 U.S.C. § 3553(e) to permit a
    departure under any applicable statutory minimum sentence,
    if in its sole discretion the United States determines that
    such a further motion is appropriate.

Cogswell was sentenced to eighty-four months in prison.

   Following entry of his guilty plea, Cogswell was debriefed four
times by law enforcement authorities. The prosecutor informed Cogs-
well by letter that the Government would not make a substantial assis-
tance motion. Cogswell’s "unpredictable and hostile demeanor during
his debriefings" was noted. Furthermore, interviews with other con-
spirators established that Cogswell had provided "false and mislead-
ing information." As a result, the United States could use none of the
information Cogswell had provided. Thus, Cogswell did not substan-
tially assist law enforcement authorities.

   Cogswell moved to enforce his plea agreement, arguing that he
had, in fact, provided substantial assistance to the Government. He
did not contend that the Government’s refusal to file a substantial
assistance motion was unconstitutional. Rather, he argued simply that
                     UNITED STATES v. COGSWELL                        3
the Government had breached the plea agreement in the face of what
Cogswell believed was substantial assistance.

   When, as in this case, the plea agreement accords the Government
"sole" discretion whether to file a substantial assistance motion, the
defendant generally may not complain about the failure to file such
a motion. See United States v. Wallace, 22 F.3d 84, 87 (4th Cir.
1994). The decision not to file a motion is reviewable if the defendant
makes a substantial threshold showing that the Government’s discre-
tionary decision was unconstitutional. However, Cogswell has never
even claimed, much less made the required showing, that the Govern-
ment’s decision sprang from an unconstitutional motive or that it was
not rationally related to a legitimate governmental purpose. Therefore,
we find that the district court did not err in denying the motion to
enforce the plea agreement. See Wade v. United States, 504 U.S. 181,
185-86 (1992); United States v. Butler, 272 F.3d 683, 686-87 (4th Cir.
2001); United States v. Marks, 244 F.3d 971, 974-75 (8th Cir. 2001).

   The decision of the district court is affirmed. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before us and argument would not aid the deci-
sional process.

                                                           AFFIRMED